Citation Nr: 9928184	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-20 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted, which 
is sufficient to reopen a claim of entitlement to service 
connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his parents


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from January 26, 1970 to March 
6, 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1998 rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which found that new and material evidence adequate to 
reopen the claim for service connection for schizophrenic 
reaction had not been submitted.  By supplemental statement 
of the case in January 1999, the RO found that the veteran 
had submitted new and material evidence, but continued the 
denial of service connection for schizophrenia.  


FINDINGS OF FACT

1. The veteran's claim of entitlement to service connection 
for schizophrenia was denied by a final Board decision 
dated in January 1977.

2. By rating decision dated in January 1991, the RO denied 
service connection for schizophrenia.  The veteran was 
properly notified of that decision, and did not perfect a 
timely appeal.  

3. The evidence received subsequent to the January 1991 RO 
decision is not cumulative or redundant, bears directly 
and substantially upon the specific matter under 
consideration, and must be considered to fairly decide the 
merits of the claim.

4. The record contains evidence showing a current diagnosis 
of schizophrenia, inservice occurrence of psychiatric 
symptomatology, and competent medical evidence of a nexus 
between the veteran's current diagnosis and the inservice 
symptomatology.  


CONCLUSIONS OF LAW

1. New and material evidence having been presented, the claim 
of entitlement to service connection for schizophrenia is 
reopened.  38 U.S.C.A. § 5108 (West 1991), 38 C.F.R. 
§ 3.156(a) (1998).

2. The veteran's claim for service connection for 
schizophrenia is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's enlistment medical examination in October 1969 
reported no psychiatric abnormalities.  A psychiatric 
evaluation was performed in February 1970 and mental status 
examination revealed a homesick, immature, impulsive 
individual, who demonstrated excessive dependency, 
passiveness, and low tolerance for stress.  The examination 
noted no indications of psychosis, neurosis or genuine 
suicidal ideation.  Also in February 1970, two suicidal 
gestures were reported.  

The veteran filed an initial claim for VA benefits for a 
psychiatric disability in January 1975.  The veteran noted 
that he had been seeing a physician for his psychiatric 
condition since summer 1973.  

By certificate, received in February 1975, L.S.B., M.D. 
stated that he had been treating the veteran since April 
1974, for chronic undifferentiated schizophrenic reaction, 
with flattened affect, bizarre ideation, fragmentation of 
thought processes, and loose associations.  

A VA examination was conducted in March 1975 by Dr. L.S.B., 
who noted treatment of the veteran since April 1974.  The 
physician noted the veteran's service psychiatric history.  
Mental status examination showed loose association, 
a tendency to the flight of ideas, flat and inappropriate 
affect, and difficulty organizing thoughts.  Dr. L.S.B. 
provided a diagnosis of moderate to severe chronic 
undifferentiated schizophrenic reaction with moderate to 
marked incapacity for any employment or social adaptation.  

The veteran was hospitalized in March 1976.  He reported a 
long history of nervous problems dating back to sixth grade.  
He stated that he enlisted in the military after completing 
one year of college, due to disillusionment with college.  
The veteran returned to college after discharge, but had 
difficulty getting along with people.  On initial evaluation, 
the veteran appeared quite psychotic and frightened of all 
people, but became quite friendly after beginning treatment 
with medication.  

The record contains letters from the veteran's parents, 
brother, aunt and uncle, and friends, received in July 1976, 
which stated that prior to enlistment in the service, the 
veteran was happy, genteel, non-violent, and had many friends 
and interests.  After discharge, the veteran began to have 
violent outbursts, alienated his friends, and could not hold 
a job.  

In January 1977, the Board denied service connection for a 
nervous disorder.  The Board found that the veteran's nervous 
disorder was first diagnosed a number of years after service 
and the veteran did not manifest symptomatology consistent 
with a nervous disorder during service.  The veteran was 
notified of this decision under cover letter dated in January 
1977.  The Board decision is final as to evidence of record 
at the time.  38 U.S.C. § 4004(a) (1976); 38 C.F.R. §§ 
19.104, 19.153 (1976); (38 U.S.C.A. § 7104(b) (West 1991 & 
Supp. 1998); 38 C.F.R. § 20.1100 (1998)).  The veteran filed 
a request to reopen his claim for service connection for 
schizophrenic reaction in October 1990.  

The veteran was hospitalized from March 1979 to March 1980.  
At a social work evaluation at admission, the veteran's 
parents noted that the veteran became unable to concentrate 
and became a different person, after withdrawal from college 
in his sophomore year.  A psychiatric evaluation was 
conducted in April 1979.  Test results confirmed underlying 
thought disorder with a fairly prominent paranoid element and 
somewhat limited impulse control.  The examiner noted that 
the veteran was a very immature individual, who was extremely 
dependent.  The examiner provided a diagnostic impression of 
paranoid schizophrenia.  On discharge in March 1980, 
diagnoses of paranoid schizophrenia and immature personality 
disorder with dependent features were provided.  The 
veteran's affect and mental content was more appropriate and 
his thought disorder had decreased.  The veteran showed less 
dependency on his parents and less immaturity.  

By rating decision in January 1991, the RO denied service 
connection for schizophrenia.  The veteran was notified of 
this decision under cover letter dated in February 1991.  The 
RO decision is final as to evidence of record at the time.  
38 U.S.C. § 4005(c) (1988); 38 C.F.R. § 19.192 (1990); (38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1998)).

The veteran filed a request to reopen his claim for service 
connection for schizophrenia in August 1997.  The evidence, 
submitted since the final RO decision in January 1991, 
includes private and VA medical treatment records, statements 
from the veteran and his parents, and testimony at a hearing 
before the undersigned.

A letter dated in April 1997, reported that the veteran was 
hospitalized at St. Paul Medical Center from March to April 
1997 with a diagnosis of schizophrenia.  The records of this 
hospitalization are not of record.  

The veteran was hospitalized in July 1997, with a diagnosis 
of chronic paranoid schizophrenia.  On admission, the veteran 
reported hearing voices.  The veteran's speech was logical 
and coherent and affect was euthymic, but he was somewhat 
paranoid.  At discharge, the veteran was not considered a 
danger to himself or others and a change in his medication 
had been instituted.  Outpatient treatment records dated from 
June 1997 to June 1999 noted improvement with medication, 
with diminishing occasional auditory hallucinations.  The 
veteran was employed and was improving his social 
relationships.  

By statement, received in October 1997, D.C.P., M.D., 
reported that he saw the veteran from the late 1970's until 
October 1992 for psychotherapy and medication maintenance.  
He stated that records of treatment had either been destroyed 
or possibly passed on to Dr. E.B., when Dr. D.C.P. left the 
practice.  Dr. D.C.P. provided an impression of paranoid 
schizophrenia.  He reported that the veteran was maintained 
on anti-psychotic medication for the entire period of 
treatment.  Dr. D.C.P. reported that it was quite clear that 
the veteran's first psychotic episode occurred during 
military boot camp, and the veteran never regained his prior 
level of functioning.  

At a hearing before the undersigned in July 1999, the veteran 
testified that about a day after beginning active duty he 
began having visual and auditory hallucinations and "strange 
sensations."  Transcript, p. 4.  The veteran reported that 
he attempted suicide twice during active service: the first 
by overdose, and the second by cutting his wrists.  
Transcript, pp. 4-5.  He stated that after the first attempt 
he was seen by a psychiatrist, but was sent to "motivation" 
platoon for further training.  He indicated that he was 
discharged without psychiatric treatment after the second 
attempt.  Transcript, p. 5.  The veteran testified that after 
discharge he attempted to return to college, but could not 
pay attention in his classes.  Transcript, p. 6.  
The veteran's mother stated that she recognized a change in 
the veteran's behavior, but did not know what to do about it 
until 1974, when a friend recommended a psychiatrist.  
Transcript, pp. 7-8.  The veteran had been continually under 
psychiatric treatment since that time.  Transcript, p. 8.  
The veteran reported no psychiatric problems prior to 
enlistment in the military.  Transcript, pp. 11-12.  


II. Analysis

When a claim is denied by the RO and no timely appeal is 
filed, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c) (West 1991).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been denied, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a claim based on additional 
evidence, the Board must perform a three-step analysis.  
First, the Board must determine whether the evidence is "new 
and material."  If the Board determines that the veteran has 
produced new and material evidence, the claim is reopened and 
the Board must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a).  Finally, 
if the claim is well grounded, the Board must evaluate the 
merits of the veteran's claim in light of all the evidence, 
after ensuring that the duty to assist has been fulfilled 
under 38 U.S.C. § 5107(b).  Winters v. West, 12 Vet. App. 203 
(1999) (en banc); Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336  (Fed. Cir. 1998).  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed.  In 
addition for the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
However, this presumption does not apply in the adjudication 
of a well-grounded claim.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In the instant case, the veteran's claim for service 
connection for schizophrenia was previously denied by the 
Board in January 1977 and by the RO in January 1991.  Since 
the last final denial in January 1991, the veteran has 
submitted private and VA medical treatment records, written 
statements, and testimony at the hearing before the 
undersigned in July 1999.  The Board notes that prior to the 
denial of service connection in January 1991, the record 
contained psychiatric diagnoses of schizophrenia and the 
veteran's service medical records, which noted suicide 
attempts and difficulty adapting to military life.  The 
record did not contain competent medical evidence of a nexus 
between the veteran's manifestations during service and his 
diagnosis of schizophrenia in 1974.  The evidence submitted 
since the denial of service connection in January 1991 
contains the opinion of the veteran's treating physician, Dr. 
D.C.P., who reported that the veteran's first psychotic 
episode occurred during the veteran's military service and he 
had not regained his prior level of functioning since that 
time.  Such evidence is both new, in that it was not 
previously considered, and material, in that it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim, as it provides evidence of 
one of the elements of a well-grounded claim, previously 
absent from the record.  The Board finds, therefore, that the 
veteran has submitted new and material evidence sufficient to 
reopen his claim for service connection for schizophrenia.  

The Board must now determine whether, based upon all the 
evidence and presuming its credibility, the veteran's claim 
as reopened is well grounded pursuant to 38 U.S.C. § 5107(a).  
"For a claim to be well grounded, there must 
be (1) a medical diagnosis of a current disability; 
(2) medical, or in certain circumstances, lay evidence of 
in[-]service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service [disease or injury] and the current disability."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996).  
Where certain diseases, such as psychoses, are manifested to 
a compensable degree within the initial post-service year, 
service connection may be granted on a presumptive basis.  
38 U.S.C.A. §§  1101, 1112 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).

The veteran has submitted evidence of a current disability.  
The medical records show a diagnosis of schizophrenia 
beginning in April 1974 and continuing until the present.  
The veteran's service medical records contain reports of 
suicide attempts and inadaptability to military life.  
Finally, the veteran has submitted the opinion of his 
treating physician, Dr. D.C.P., who stated that the veteran's 
schizophrenia was first manifest during his military service 
and this condition had continued.  The Board notes that the 
first diagnosis of record of schizophrenia was in April 1974, 
more than four years after discharge from service and not 
within the initial post-service year presumptive period.  

Based on the service medical records, treatment records since 
discharge, and the opinion of Dr. D.C.P., the Board finds 
that the veteran's claim for service connection for a low 
back disability is well grounded.  38 U.S.C.A. §5107(a) 
(West 1991).  The VA has a duty to assist the veteran in the 
development of all facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.103(a) (1998).  The Board finds that 
a remand to the RO is necessary to meet this duty.


ORDER

The application to reopen the claim of service connection for 
schizophrenia is granted.

The claim for service connection for schizophrenia is well 
grounded.  


REMAND

Although Dr. D.C.P. opined that the veteran's first psychotic 
episode occurred during military service, it is unclear from 
the record upon what the physician based this conclusion.  
Nor is it clear whether Dr. D.C.P. had access to the 
veteran's service medical records, when forming this opinion.  
The Board is not bound to accept the veteran's uncorroborated 
testimony as to medical incurrence or causation, nor to 
accept the opinions of physicians based on the veteran's 
recitation of medical history.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  The Board thus finds that further 
examination and opinion would assist the Board in deciding 
the veteran's claim.  

Overall, the Board is of the opinion that additional 
development of the record is needed in order to determine the 
underlying medical issues to enable the Board to render a 
final determination.  Accordingly, the case is REMANDED to 
the RO for the following development:

1. The RO should obtain a release from the 
veteran to obtain hospitalization records 
from St. Paul Medical Center from March 
to April 1997.  After securing the 
necessary release, the RO should obtain 
these records.

2. The RO should arrange for an examination 
of the veteran by a VA psychiatrist for 
the purpose of ascertaining the current 
nature, extent of severity, and etiology 
of the veteran's psychiatric condition.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner should 
perform any testing necessary to provide 
an assessment of the veteran's condition.  
The examiner should provide a current 
psychiatric diagnosis.  The examiner 
should indicate whether it is at least as 
likely as not that the veteran's 
psychiatric condition was incurred in or 
aggravated by the veteran's military 
service.  Reference should be made to the 
veteran's service medical records and the 
incidents reported therein.  A complete 
rationale for any conclusions or opinions 
must be provided.  


3. The RO should carefully review the 
examination report to ensure that it is 
in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  

4. The RO should then adjudicate the claim 
for service connection for schizophrenia.  
If the claim remains denied, the veteran 
should be furnished with a supplemental 
statement of the case which summarizes 
the pertinent evidence, fully cites any 
applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for the 
decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals







